Citation Nr: 0214218	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  99-19 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for right Achilles tendinitis.  

2.  Entitlement to a rating in excess of 10 percent for right 
knee injury, status-post arthroscopy and partial 
meniscectomy, from September 2, 1999.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to April 
1991 and from June 1995 to August 1998.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating action 
of the RO which, inter alia, granted service connection and 
assigned a noncompensable rating for right heel Achilles 
tendinitis and granted service connection and assigned a 10 
percent evaluation for post-operative residuals of a right 
knee injury.  The ratings were each effective from August 16, 
1998.  In a May 2000 rating action, the RO increased the 
rating for the service-connected right heel disability to 10 
percent, effective from August 16, 1998.

When the case was initially before the Board, the issues on 
appeal included the propriety of the initial evaluations for 
psoriasis, hiatal hernia with gastroesophageal reflux and 
left ear hearing loss.  In a May 2001 decision, the Board 
denied the claims for increased ratings for those conditions.  
By that same decision, the Board increased the rating for the 
service-connected right knee disability to 20 percent for the 
period prior to September 2, 1999.  The Board remanded the 
issues of a rating higher than 10 percent for the service-
connected right knee disability for the period beginning 
September 2, 1999 and for an increased rating for right 
Achilles tendinitis.  The case has since been returned to the 
Board.  

As the appeal regarding the evaluation of the service-
connected right Achilles tendonitis involves an original 
claim, the Board has framed the issue as shown on the title 
page.  See Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.  

2.  Since August 16, 1998, the veteran's right heel 
tendinitis has resulted in moderate limitation of motion.  
Disability analogous to marked limitation of motion or 
ankylosis has not been shown.  

3.  Since September 2, 1999, the veteran's right knee 
disability has been manifested by complaints of pain and 
instability; however, the right knee disorder is not shown to 
be productive of frequent episodes of locking, pain and 
effusion into the joint, or more than slight impairment due 
to recurrent subluxation or lateral instability. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent rating for right heel Achilles tendinitis have not 
been met at any time since August 16, 1998.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 
5271 (2001).

2.  The schedular criteria for a rating in excess of 10 
percent rating for right knee injury, status-post arthroscopy 
and partial meniscectomy have not been met at any time since 
September 2, 1999.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim and define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b), 3.159(c)).  

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claims on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has been accomplished.

Through the February 1999 rating decision, June 1999 
statement of the case, numerous supplemental statements of 
the case (SSOC), the May 2001 Board remand and correspondence 
from the RO, the veteran and his representative have been 
notified of the law and regulations governing entitlement to 
the benefit he seeks, the evidence which would substantiate 
his claims, and the evidence which has been considered in 
connection with his appeal.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and provided ample 
opportunity to submit information and evidence.  Moreover, as 
there is no indication that there is any existing, 
potentially relevant evidence to obtain, the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, is not here at 
issue.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The veteran appeared before the undersigned 
Member of the Board and offered testimony in a 
videoconference hearing held in January 2001.  Additionally, 
the RO has made reasonable and appropriate efforts to assist 
the veteran in obtaining the evidence necessary to 
substantiate his claim.  Pertinent VA treatment records have 
been associated with the claims file, and the RO has obtained 
VA treatment records from the facility identified by the 
veteran and arranged for the veteran to undergo VA 
examination in connection with the claim, most recently at 
the direction of the Board.  The Board notes that neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture, without remanding to the RO for any 
additional notification and/or development action.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

I.  Background

The veteran contends that his service-connected right heel 
and right knee disabilities are more severe than the current 
ratings, assigned following the initial grant of service 
connection in the rating action on appeal, indicate.  

In granting service connection, the RO noted that service 
medical records included a finding of right heel Achilles 
tendinitis in 1996 and an injury to the right knee in 
February 1998.  

On VA examination in August 1998, diagnoses included severe 
injury to the right knee with MRI evidence, according to the 
veteran, of anterior cruciate ligament rupture, medial 
meniscus tear and lateral collateral ligament damage, x-ray 
negative; and history of right Achilles tendinitis, no 
evidence of such at the present time.  There was no 
tenderness or limitation of motion of the ankles on 
examination.  As noted hereinabove, the RO considered those 
findings in the rating action on appeal, granting service 
connection and assigning initial ratings for right knee and 
right heel disabilities.  

On September 2, 1999, the veteran underwent arthroscopy of 
the right knee with a partial medial meniscectomy.  When the 
Board first reviewed the veteran's appeal in May 2001, it was 
noted that medical evidence of record from the period after 
separation from service, but prior to the September 1999 
surgery, included the veteran's complaints of right knee 
instability and pain in the anterior aspect of the knee and 
findings of crepitus on motion.  Based on those findings, the 
Board increased the rating to 20 percent for the period from 
August 16, 1998 through September 1, 1999.  

The questions of a rating in excess of 10 percent for the 
right knee for the period beginning September 2, 1999, and 
for an initial rating in excess of 10 percent for the right 
heel tendinitis were remanded to the RO.

VA treatment records dated shortly after the right knee 
surgery include a September 1999 chart entry noting that the 
veteran was ambulating independently, without a knee brace, 
but was not bearing complete weight on his right leg.  A 
November 1999 chart extract noted no effusion in the right 
knee; however, the veteran lacked locked knee extension.  

The report of a February 2000 VA examination included a 
review of the claims folder and the veteran's pertinent 
history.  The veteran complained that he was unable to do 
normal activities such as long periods of walking or running.  
Physical examination revealed 1/2 inch atrophy of the thigh 
muscles on the right as compared to the left.  Passive range 
of motion was from 0 to 140 degrees, but was 
"uncomfortable" in the last 40 degrees of flexion.  The 
veteran could perform a half-squat, but no more.  X-ray 
studies revealed no significant degenerative changes and no 
acute bony process.  

A VA podiatry examination conducted at that time yielded 
complaints of left Achilles tendinitis which the veteran 
attributed to having to favor his right extremity.  The 
diagnosis was that of intermittent inflammation of the left 
Achilles tendon.  

In January 2001 statements, a private physician and a VA 
physician each stated that the veteran had arthritis in his 
right knee.  The private physician further indicated that the 
veteran suffers from chronic pain related to a right Achilles 
tendinitis.   

When the Board reviewed the veteran's appeal in May 2001 it 
was noted that further development was required to determine 
the extent of disabling manifestations related to the 
service-connected right knee disability and to clarify some 
confusion regarding whether the veteran's Achilles tendonitis 
affects the left ankle as well as the right ankle.  

Medical records associated with the claims folder subsequent 
to the Board remand include treatment reports detailing a 
left shoulder disability.  There are no records pertaining to 
the right knee or either heel.

The veteran was afforded a VA neurological examination in 
October 2001 at which time he was able to stand on his toes 
and heels and walk in tandem.  He could jog, bend and squat.  
The examiner noted normal strength in the quadriceps, 
anterior tibial hamstring, gastrocnemius and peroneal 
muscles.  Diagnoses included arthritis, ankles and knees are 
neurologically normal today.  

The report of an October 2001 VA orthopedic examination 
included the examiner's review of the claims folder.  The 
veteran reported a history of injury to the right knee and a 
history of symptoms of right and left ankle conditions.  The 
examiner noted the history of right knee arthroscopy and the 
veteran's continued complaints of symptoms of pain, 
tenderness and slight swelling.  The veteran reported that he 
has pain in the back of his knee when driving, on flexion and 
extension of the knee and on weightbearing.  The veteran also 
reported that his knee tends to buckle going down stairs.  He 
uses a brace when walking.  On physical examination, 
alignment of the right knee was good; the knee was 
symmetrical in comparison with the left knee.  There was no 
swelling.  There was immediate tenderness over the medial 
plateau, tibia and tenderness posteriorly over the ligaments.  
There was some subpatellar crepitation.  There was 1+ laxity 
drawer sign, posterior/anterior.  There was no medial to 
lateral instability, but there was pain.  The maneuver test 
produced pain.  Range of motion was demonstrated from 0 to 
130 degrees.  The veteran's quadriceps appeared equal in 
size.  The veteran could perform a three-fourth knee bend; 
the discomfort increased with the knee bend.   The veteran 
did not have discomfort standing on tiptoe or on his heels.  
He was able to walk without a limp.  The examiner noted that, 
functionally, the veteran cannot run, jog, or bear weight.  
He could continue to drive with some symptoms.  The examiner 
further noted that the veteran gave up long-distance driving, 
"not because of his knee," but because of a left shoulder 
problem.  The examiner noted that other physicians had 
reported arthritis in the right knee and x-ray studies were 
conducted.  

Following the examination and study of the case, the examiner 
commented that the veteran's service-connected right knee 
disability involves the joint structure principally and 
surrounding cartilage, as opposed to muscles or nerves.  The 
only weakness was against resistance of the examiner in full 
extension 4/5 compared to the left side.  There was no 
incoordination or excess fatigue.  The veteran was noted to 
be able to walk and carry out normal occupation, but was 
aware of symptoms driving a car.  While the veteran has 
"some ache" when he moves the joint, the examiner noted 
that the principal problem has been upon motion and 
weightbearing.  Muscle atrophy was not significant.  The 
diagnosis was that of medial meniscus tear, degeneration 
postoperative removal with anterior cruciate ligament 
weakness without degenerative joint change seen on x-ray.  

With regard to the Achilles tendinitis in both ankles, the 
examiner reviewed the veteran's history and noted a history 
of extremely, sore Achilles tendon and heels from time to 
time, intermittently.  The veteran reported a history of 
complaints in service, but at the time of this examination 
was reportedly asymptomatic.  Upon physical examination, both 
ankles were normal in appearance.  The right Achilles tendon 
was normal to palpation, with no tenderness of the heel or 
calcaneus.  The examiner characterized range of motion of the 
right ankle as normal, without pain.  Dorsiflexion was to 20 
degrees, plantar flexion to 35 degrees.  The foot moved 
normally on the ankle without pain.  The examiner noted that 
there was no residual or abnormality found  The examiner 
noted the history of intermittent Achilles tendinitis and the 
veteran's report that he missed an average of one to two days 
work each year because of tenderness of the Achilles tendon.  
Physical examination of the left ankle revealed no 
tenderness, swelling or deformity.  Range of motion was 
normal, with normal strength.  The diagnoses were of Achilles 
tendinitis overuse, right ankle; occasional, intermittent, no 
abnormality found on this examination and history of Achilles 
tendinitis, intermittent overuse, left ankle, no residual 
abnormality found on examination.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

The veteran's entire history is reviewed when making 
disability evaluations.  Id.; 38 C.F.R. 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned after a grant of 
service connection, evaluation of the medical evidence since 
the effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.  

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  

Right Achilles tendinitis.  Although the RO increased the 
rating for the veteran's right heel disability during the 
course of this appeal, the increase was made effective the 
date of the grant of service connection and, therefore, the 
10 percent rating presently assigned is the initial rating.  
The Board notes that there is no specific diagnostic code for 
Achilles tendinitis so the rating is by analogy.  38 C.F.R. 
§ 4.20.  The veteran's right heel disability has been rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5024, which pertains 
to tenosynovitis.  That condition in turn is rated on 
limitation of motion of the affected part, as degenerative 
arthritis.  

Under applicable criteria relating to range of motion of the 
ankle, moderate limitation of motion of the ankle warrants a 
10 percent evaluation; and a 20 percent evaluation requires 
marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  Ankylosis of the ankle warrants a 20 percent 
evaluation if the ankle is fixed in plantar flexion at an 
angle of less than 30 degrees; a 30 percent evaluation is 
warranted if the ankle is fixed in plantar flexion at an 
angle between 30 degrees and 40 degrees or in dorsiflexion at 
an angle between 0 degrees and 10 degrees; and a 40 percent 
evaluation is for assignment if the ankle is fixed in plantar 
flexion at an angle of more than 40 degrees, in dorsiflexion 
at an angle of more than 10 degrees, or with abduction, 
adduction, inversion, or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270. 

Normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II. 

Based on a review of the record, the Board finds that the 
preponderance of the evidence is against the claim for 
increase.  The August 1998 VA examination included the 
examiner's observation that the veteran had no limitation of 
motion in the right ankle.  The February 2000 VA examination 
was silent for any complaints pertaining to the right ankle.  
The October 2001 VA neurological and orthopedic examinations 
also included diagnoses of a normal right ankle.  Although 
the veteran had 35 degrees plantar flexion, the examiner 
characterized the range of motion as normal and it was 
demonstrated without pain.  There were no abnormalities or 
residuals of tendinitis of the right ankle noted.  Given the 
lack of any limitation of motion, the Board finds that the 
veteran does not warrant an increased rating under the rating 
criteria which specifically evaluate limitation of motion of 
the ankle.  

In evaluating the veteran's service-connected right heel 
disability, the Board has reviewed the nature of the original 
disability, as well as the functional impairment that can be 
attributed to pain and weakness.  See 38 C.F.R. § 4.40, 4.45, 
4.59; DeLuca, supra.  However, objective signs of increased 
disability during painful flare-ups such as disuse atrophy 
and incoordination on use have not been objectively shown.  
As such, an increased rating is not warranted.  The Board has 
also considered whether the veteran was entitled to 
"staged" ratings for his service-connected disability as 
prescribed in Fenderson, supra.  Based upon a review of the 
evidence, however, the Board finds that at no time since 
August 1998 has there been objective evidence that the degree 
of disability due to the right heel tendinitis was 
commensurate with that necessary for assignment of a 20 
percent evaluation.  Hence, a staged rating is not warranted. 

The Board is aware that the May 2001 remand included 
reference to confusion regarding complaints of both right and 
left ankle tendinitis and it was contemplated that the VA 
examination conducted on remand would clarify the diagnostic 
picture with regard to any left ankle disability.  The 
October 2001 VA examination, following a thorough review of 
the veteran's history and examination yielded a diagnosis of 
history of Achilles tendinitis, no residual abnormality found 
on examination.  Service connection is not in effect for left 
heel tendinitis nor is there a pending claim.  The Board 
finds that the examination conducted on remand addressed the 
questions posed by the Board and provided sufficient evidence 
to evaluate the disability on appeal, i.e., the service-
connected right ankle tendinitis.  As such, the Board finds 
that the RO complied with the remand order.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Right knee injury, status-post arthroscopy and partial 
meniscectomy, from September 2, 1999.  In the rating action 
on appeal, the RO assigned an initial 10 percent rating.  In 
May 2001, the Board noted the veteran's complaints of 
instability and evidence of crepitus on motion and increased 
the rating for the service-connected right knee disability to 
20 percent for the period following separation from service 
to the September 2, 1999 surgery.  In essence, the Board 
assigned a staged rating and remanded the question of a 
rating in excess of 10 percent subsequent to the September 
1999 surgery.  

In a May 2001 rating action, the RO effectuated the Board's 
decision and assigned the 20 percent rating for the period 
ending September 1, 1999 under Diagnostic Code 5258.  
Effective September 2, 1999, a 10 percent was assigned under 
Diagnostic Code 5259.  

Under Diagnostic Code 5258, a dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint, is rated 20 percent disabling (that is the only 
rating assigned under that code). 

Under Diagnostic Code 5259, a symptomatic knee following 
removal of a semilunar cartilage is rated as 10 percent 
disabling (that is the only rating assigned under that code). 

Residuals of a knee injury may also be rated based on 
limitation of motion.  Standard motion of a knee is from 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.  Limitation of flexion of a leg is rated 0 percent 
when limited to 60 degrees, 10 percent when limited to 45 
degrees, 20 percent when limited to 30 degrees, and 30 
percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Code 
5260.  Limitation of extension of a leg is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, and 30 
percent when limited to 20 degrees.  38 C.F.R. § 4.71a, Code 
5261.  In addition, an increase would be warranted for 
functional disability due to pain, supported by adequate 
pathology.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.

Additionally, a 10 percent rating is provided for other 
impairment of the knee with recurrent subluxation or lateral 
instability productive of slight knee impairment.  A 20 
percent rating is provided where there is moderate knee 
impairment and a 30 percent rating is provided where there is 
severe knee impairment.  38 C.F.R. § 4.71a, Diagnostic Code 
5257. 

In the present case, the Board finds that, since September 2, 
1999, the veteran's right knee disability has been manifested 
by ligament weakness and some loss of flexion and subjective 
complaints of pain and "buckling," which the Board 
interprets as subluxation.  The 10 percent rating currently 
in effect is the maximum assignable under Diagnostic Code 
5259.  As such, the Board finds that the veteran's right knee 
symptoms as currently reported are most appropriately 
evaluated under Diagnostic Codes 5257 or 5258.  In evaluating 
the veteran's disability, the Board will consider not only 
the criteria of those diagnostic codes, but also the criteria 
of other potentially applicable diagnostic codes.   

Based upon a review of the evidence, however, the Board finds 
that, for the period from September 2, 1999, the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent under either of those codes.  The 
veteran's right knee disability is productive of no more than 
slight subluxation or lateral instability.  While the veteran 
has complained of instability, the clinical findings show no 
more than slight instability of the right knee.  At the 
October 2001 VA orthopedic examination, there was some 
anterior cruciate ligament instability, but no medial to 
lateral instability and no swelling.  Diagnostic Code 5257 is 
not predicated on loss of range of motion and thus, 38 C.F.R. 
§§ 4.40 and 4.45, with respect to pain, do not apply.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board also finds that, subsequent to the September 1999 
surgery, the evidence does not show frequent episodes of 
locking, pain and effusion into the knee joint such that a 20 
percent rating would be warranted under Diagnostic Code 5258.  
As noted hereinabove, although the veteran has complained of 
subluxation or instability, the objective findings do not 
demonstrate more than slight instability.  In addition, the 
recent VA examination revealed no swelling in the right knee 
joint.  

The record includes January 2001 statements from a private 
physician and a VA physician who both indicated that the 
veteran had arthritis in the right knee; however, the October 
2001 VA examination conducted pursuant to the Board's remand 
instructions included the diagnosis that the veteran did not 
have degenerative joint changes.  X-ray studies conducted as 
part of that examination were interpreted as negative.  

Absent x-ray findings of arthritis, limitation of motion 
should be considered under Diagnostic Code 5260 or 5261, 
without consideration of a separate rating under Diagnostic 
Code 5003.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997) 
and VAOPGCPREC 9-98, 63 Fed. Reg. 56703 (1998).  The Board 
finds, however, that the range of motion reported on the 
recent VA examinations does not warrant assignment of an 
increased rating based on limitation of motion.  The record 
includes the veteran's complaints of pain and the February 
2000 VA examination noted that the veteran had range of 
motion from 0 to 140 degrees, but was "uncomfortable" in 
the last 40 degrees of flexion.  There was no incoordination 
or excess fatigue and muscle atrophy was not significant.  
The veteran was noted to be able to walk and carry out normal 
occupation, but had "some ache" when he moves the joint.  
Nevertheless, even with consideration of problems caused by 
pain and weakness, the Board finds that the evidence does not 
demonstrate disability more nearly approximating extension of 
the leg limited to 15 degrees, or flexion limited to 30 
degrees.  A rating in excess of 10 percent from September 2, 
1999, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261; DeLuca, 8 Vet. App. at 202. 

After a careful review of the medical evidence of record and 
all potentially applicable diagnostic codes, the Board 
determines that there is no basis for assignment of an 
evaluation in excess of the current 10 percent for the 
service-connected right knee disability for the period from 
September 2, 1999.  

In deciding the claims on appeal, the Board also has 
considered whether the record presents a basis for assignment 
of increased ratings on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  However, the criteria for invoking the 
procedures set forth in that regulation are not met.  The 
Board acknowledges the veteran's complaints of right knee and 
right heel pain; however, those complaints have been 
considered in assigning the current ratings.  Even 
considering functional loss due to pain, it has not been 
shown by the competent, credible evidence of record that the 
veteran's service-connected right knee or right heel 
conditions, alone, have resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) or necessitated frequent periods of 
hospitalization, or that the disability otherwise presents 
such an exceptional or unusual disability picture as to 
render application of the normal schedular rating criteria 
impractical.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to refer or 
remand the claim for compliance with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the claims for a higher 
initial evaluation for right Achilles tendinitis and for an 
increased rating for the right knee disability from September 
2, 1999,  must be denied.  In reaching this decision, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).

ORDER

A rating in excess of 10 percent for right Achilles 
tendinitis at any time since August 16, 1998, is denied.   

A rating in excess of 10 percent for right knee injury, 
status-post arthroscopy and partial meniscectomy, from 
September 2, 1999, is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

